Exhibit 10.76

AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is dated as of
the 30th day of July, 2013, by and among, Dover Saddlery, Inc., a Delaware
corporation (“Dover DE”), Dover Saddlery, Inc., a Massachusetts corporation,
Smith Brothers, Inc., a Texas corporation, Dover Saddlery Retail, Inc., a
Massachusetts corporation, and Dover Saddlery Direct, Inc., a Massachusetts
corporation (hereinafter, each with Dover DE, individually a “Borrower”, and
collectively the “Borrowers”) and RBS Citizens, National Association, a national
banking association, with a principal place of business at 875 Elm Street,
Manchester, New Hampshire 03101 (hereinafter the “Lender”);

WHEREAS, Borrowers and Lender are parties to a Loan and Security Agreement dated
December 11, 2007 (as the same has been, is being, and may hereafter be amended,
renewed, restated and/or replaced, the “Loan Agreement”) whereby, inter alia,
the Borrowers may borrow from Lender up to Eighteen Million Five Hundred
Thousand Dollars ($18,500,000.00); and

WHEREAS, the parties wish to amend the Loan Agreement to modify financial
covenants.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the parties agree as follows:

 

1. DEFINITIONS.

Any capitalized term not otherwise defined herein shall have the meaning set
forth in the Loan Agreement.

 

2. AMENDMENTS.

2.1 The following amendments will be made to Section 1 of the Loan Agreement,
Definitions by adding the following definitions:

“Total Assets” means, for any period, all assets of Borrowers, which may be
properly classified as assets in accordance with generally accepted accounting
principles on a consolidated basis, including prepaid expenses, cash on hand,
accounts receivable, inventory, current income tax receivables and prepaid
catalog expenses, provided that Total Assets shall exclude amounts due to such
Person from an Affiliate of such Person.

“Intangible Assets” means Total Assets minus Tangible Assets.

“Net Worth” means Total Assets minus Indebtedness.

“Balance Sheet Leverage Ratio” means the ratio obtained by dividing (a) the
difference between Indebtedness and Subordinated Debt by (b) Net Worth plus
Subordinated Debt minus Intangible Assets.”



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means the ratio obtained by dividing (a) EBITDA
minus cash income taxes minus unfinanced CAPEX minus dividends/distributions by
(b) Current Portion of Long Term Debt plus interest. For purposes of this
definition, (1) CAPEX internally funded shall be included to the extent that
such amount is not converted into a term loan under the Term Loan Sublimit
and/or exceeds the Term Sublimit Availability and (2) all noncash income and
noncash losses attributable to Hedging Contracts shall be excluded.

2.2 Replace the definition of “Current Portion of Long Term Debt” with the
following:

““Current Portion of Long Term Debt” means, with respect to any Borrower, for
any period, all principal obligations of such Borrower for borrowed money
(including, but not limited to, any amounts due with respect to capitalized
lease obligations, scheduled payments required by Lender on the Obligations and
payments allowed by Lender on the Subordinated Debt (if any)), all cash interest
payments, all cash income taxes actually paid and CAPEX internally funded, all
of which by the terms thereof required repayment within the immediately
preceding twelve (12) month period;”

2.3 Effective as of the quarter ending March 31, 2013, Section 7.9.1 is replaced
in its entirety with “Intentionally Deleted”.

2.4 Effective as of the quarter ending March 31, 2013, Section 7.9.3 (Fixed
Charge Coverage Ratio covenant) is replaced in its entirety with “Intentionally
Deleted.”

2.5 Commencing June 30, 2013 add the following additional financial covenant as
7.9.5:

“7.9.5 Maintain Balance Sheet Leverage Ratio of no more than 2.00 to 1.00; which
shall be tested and measured quarterly.”

2.6 Commencing June 30, 2013, add the following new financial covenant as 7.9.6:

“7.9.6 Maintain Debt Service Coverage Ratio of no less than 1.20 to 1.00.

 

3. CONDITIONS TO AMENDMENT.

This Amendment is subject to the condition (in addition to all requirements of
the Loan Agreement and all other Loan Documents, as they may be amended) that
each of the following shall have been delivered or performed to the satisfaction
of Lender:

3.1 Execution and/or delivery of this Amendment and any other documents, consent
or other matters required by Lender.

 

-2-



--------------------------------------------------------------------------------

3.2 Payment of a modification fee in the amount of $4,500.00.

3.3 Borrowers will pay all of Lender’s costs and expenses incurred in
preparation of this Amendment and the documents and instruments executed
herewith.

 

4. RATIFICATION.

In all other respects, the Loan Agreement remains in full force and effect, and
Borrowers agree to be bound thereby. Except as specifically amended herein, the
terms and conditions of the Loan Agreement shall remain in full force and
effect. Borrowers confirm and agree that the amendments contained herein shall
in no way be construed as an obligation on the part of Lender to further amend
or extend the Loan Agreement or any other Loan Documents. This Amendment is not
a novation.

 

5. REAFFIRMATION.

Borrowers reaffirm each and every representation and warranty made by them in
the Loan Agreement. Borrowers and Lender hereby agree and confirm that Borrowers
have prior to this Amendment delivered to Lender the information and disclosures
in accordance with the reporting requirements of the Loan Agreement.

 

6. AUTHORITY.

Borrowers warrant that it has full power and authority, and has taken all
necessary corporate and other action and procured all necessary consents to
execute and deliver this Amendment and perform its obligations hereunder.

PAGE ENDS HERE; SIGNATURE PAGES FOLLOW

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf by the persons signing below who are thereunto duly
authorized, as of the day and year first above-written.

 

    BORROWERS:     DOVER SADDLERY, INC.     (a Delaware Corporation)

/s/ David R. Pearce

    By:  

/s/ Stephen L. Day

Witness       Stephen L. Day       Title:   President and CEO     DOVER
SADDLERY, INC.     (a Massachusetts Corporation)

/s/ David R. Pearce

    By:  

/s/ Stephen L. Day

Witness       Stephen L. Day       Title:   Chairman     SMITH BROTHERS, INC.

/s/ David R. Pearce

    By:  

/s/ Stephen L. Day

Witness       Stephen L. Day       Title:   Chairman     DOVER SADDLERY RETAIL,
INC.

/s/ David R. Pearce

    By:  

/s/ Stephen L. Day

Witness       Stephen L. Day       Title:   Chairman

 

-4-



--------------------------------------------------------------------------------

    DOVER SADDLERY DIRECT, INC.

/s/ David R. Pearce

    By:  

/s/ Stephen L. Day

Witness       Stephen L. Day       Title:   Chairman     LENDER:     RBS
CITIZENS, NATIONAL ASSOCIATION

 

    By:  

/s/ Tara F. Trafton

Witness       Name:   Tara F. Trafton       Title:   Senior Vice President

 

-5-